 In the Matter of ELGIN-BUTLER BRICK COMPANY, EMPLOYERandUNITED BRICK AND CLAY WORKERS OF AMERICA, AFL, LOCAL UNION993, PETITIONERCase No. 16-RC---20.-Decided April 30, 1048Hart, Brown and Sparks,byMessrs. Jay H. Proven,-andJackSparks,of Austin, Tex., for the Employer.Messrs. Paul Pel frey,of Athens, Tex., and C.G. Perez,of Elgin,Tex., for the Petitioner.DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, hearing in this case was held at Austin,Texas, on January 20, 1948, before Charles Y. Latimer, hearing officer.The hearing officer's rulings made at the hearing are free from prej udi-cial error and are hereby affirmed.Board' makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERElgin-Butler Brick Company, a Texas corporation, is engaged inthe manufacture of brick and other clay products at its plant in Butler,Texas.During the year 1947, the Employer purchased materialsand supplies v,::tied at approximately $45,000, of which about $2,500represented shipments from points outside the State of Texas.Duringthe same period, the Employer sold finished products valued at about$653,000, of which approximately $56,000 represented shipments topoints outside the State.'Pursuant to the provisions of Section 3 (b) of the National Labor RelationsAct, theBoard has delegated its powers In connection with this case to a three-man panel consistingof the undersigned Board Members [Houston,Murdock,and Gray].77 N. L.R. B., No. 73.435 436DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe find that the Employer is engaged in commerce within the mean-ing ofthe National Labor Relations Act.2IT.THE ORGANIZATION INVOLVEDThe Petitioner 3 is a labor organization affiliated with the AmericanFederation of Labor, claiming to represent employees of the Employer.III.THE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of employees of the Employer until thePetitioner has been certified by the Board in an appropriate unit.We find that a question affecting commerce exists concerning therepresentation of employees of the Employer, within the meaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act.4IV. THE APPROPRIATE UNITThe Petitioner seeks a unit comprising all production and main-tenance employees at the Employer's Butler plant, excluding labora-'At the hearing,the Employer renewed its previous motion, filed with the RegionalOffice of the Board,to revoke the subpenaduces tecumrequiring the Employer to producecertain records which would enable the Board to ascertain the jurisdictional facts in thecase.The record indicates that, at the hearing,the Employer stipulated the jurisdictionalfacts as set forth above,"subject to and without waiver of the Company's rights under itsmotion to revoke the subpenaduces tccum"The hearing officer granted the motion. Inits brief, the Employer contended that in granting the motion to revoke the subpena, thestipulation as to jurisdictional facts was, in effect,withdrawn from the record,inasmuchas the stipulation was"expressly conditioned upon the statement that if the records soughtto bedescribed in the subpena were produced,such records would show certain things."Having had the subpena quashed, the Employer's aignment continues, "the conditionalstipulation was of no further force or effect," and the Board is without jurisdiction in thecase.A mere statement of the proposition demonstrates its frivolousness.The hearingofficer was satisfied as, indeed,we axe, that the stipulation contained the necessary factsupon which the Board could make a determination as to its jurisdiction over the EmployerThat being so, there was no longer need for the recoi ds which the subpena was designedto obtain.The one was an adequate substitute for the otherAny other view of thesignificance to be attached to the stipulation would lead to the absurd result urged by theEmployer.Accordingly, the contention of the Employer is found to be without merit.'The name of the Petitioner appears herein as amended at the hearing4At the hearing, and in a brief filed with the Board thereafter, the Employer moved todismiss the petition on the grounds that(1) no evidence exists in the record of the Peti-tioner's compliance with the filing requirements of Section 9 (f), (g), and(h), of theamended Act; and (2) Section 9 (c) (1) of the amended Act requires the Petitioner toprove on the record that a substantial number of employees wish to be represented by thePetitionerIt is,well established that a Petitioner's compliance status as well as itsshowing of interest under the amended Act are administrative matters to be disposed of bythe Board itself and are not litigable by the parties.Moreover, we are administrativelysatisfied as to the Petitioner's compliance with the filing requirements of the Act as'wellas its showing of adequate representative interestAccordingly,the motion to dismiss isdeniedMatter of Dixie Wax Paper Company,77 N L R B 80 ,Matterof Lion OilCompany,76 N I, R B 565,Matter of Mascot StoveGo, 75 N.L R B 427 ELGIN-BUTLER BRICK COMPANY437tory workers, the chemist, industrial engineers, office employees, andsupervisors.The Employer contends that the unit is inappropriate.There has been no collective bargaining history affecting this plant.The unit sought is the conventional production and maintenance unitof the type which-we have heretofore established in this industry.5Moreover, the record amply demonstrates that these employees areengaged in functionally interdependent tasks in accordance with anintegrated production scheme.Under all the circumstances, we findthat all production and maintenance employees e at the Butler, Texas,plant of the Employer, excluding laboratory employees, the chemist,industrial engineers, office employees, and all supervisors,? constitutea unit appropriate for the purposes of collective bargaining withinthe meaning of Section 9 (b) of the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with Elgin-Butler Brick Company,Butler, Texas, an election by secret ballot shall be conducted as earlyas possible, but not later than thirty (30) days from the date of thisDirection, under the direction and supervision of the Regional Directorfor the Sixteenth Region and subject to Sections 203.61 and 203.62of National Labor Relations Board Rules and Regulations-Series 5,among the employees in the unit found appropriate in Section IV,above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who didnot work during said pay-roll period because they were ill or on vaca-tion or temporarily laid off, but excluding those employees who havesince quit or been discharged for cause and have not been rehired orreinstated prior to the date of election, and also excluding employeeson strike who are not entitled to reinstatement, to determine whetheror not they desire to be represented by United Brick and Clay Workersof America, AFL, Local Union 993, for the purposes of collectivebargaining.5Matter of Harbtison-TValker Refractories Company,37 N. L. It. B. 785;Matter of Ken-tucky Fore Brick Company,19 N L. R. B. 5326 Among the categories of employees included in the unit are truck drivers and pug milloperator.7Included in the category of supervisors are the head machine operator,the assistantloading foreman,and foremen.However, the supervisory status of the electrician,brick-layer, and one of the tractor operators appears questionable from the recordFor thisreason, we shall make no determination with respect to the exclusion of these employees fromthe unit at this time.It any of the foregoing employees possess supervisory powers within,the meaning of Section 2 (11) of the Act, they are to be excluded from the unit;otherwisethey are to be included.CfMatterof Allied Mills,Inc, 76 NL It. B 973.788886-49-vol 7729